DETAILED ACTION
This action is in response to the claimed listing filed on 06/10/2021. 

Examiner’s Statement of Reasons for Allowance
Claims 2-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest the claimed invention that is directed to a method (claims 2-11, 33), and a non-transitory computer readable medium (claims 12-22, 34), and system (23-32, 35), featured as for performing scheduling group update, and recites, in part, to includes at least features,
 “…obtaining an upgrade module for the first, component and an upgrade module for the second component;
generating a time-based sequence of instructions for installation of the upgrade module for the first component and the upgrade module for the second component, including instructions for parallel installation on the first computing node and the second computing node, wherein the time-based sequence of instructions comprise one or more sequential upgrade operations for installation of the upgrade module for the first component and the upgrade module for the second component;” , 

as recited in independent claim 2, and in the similar manner in independent claims 12 and 23.

Prior arts of record Krutov and Dell in combination have been addressed to the upgrade module and time-based sequences.
Applicants in the remark filed on 03/29/2021 submitted that Krutov provides for functionality to enable a user to choose specific date and time for the system to install and update but does not discloses the time-based sequence of instructions comprising one or more sequential upgrade operations for installation of the upgrade module for the first component and the upgrade module for the second component (in the remark, p. 13 of 15).
The claimed invention is the continuation of the filing a US application that is patented. The Electronic terminal disclaimer has filed and approved.


Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
June 19, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191